   Case 19-01298-5-JNC                 Doc 519 Filed 03/31/20 Entered 03/31/20 14:20:13    Page 1 of 1
VAN−018 Notice of Telephone Conference − Rev. 03/27/2020

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
CAH Acquisition Company 7, LLC                             CASE NO.: 19−01298−5−JNC
( known aliases: Prague Community Hospital )
PO Box 953446                                              DATE FILED: March 21, 2019
Saint Louis, MO 63195
                                                           CHAPTER: 11
TaxID: 26−3465335




                                         NOTICE OF TELEPHONE CONFERENCE

NOTICE IS HEREBY GIVEN that a hearing will be held by telephone as indicated below:

DATE: Thursday, April 23, 2020
TIME: 01:00 PM
to consider and act upon the following matters:

Second Application for Compensation for Greenberg Traurig, LLP, Other Professional, Fee:$1743.50,
Expenses:$0. filed by Brian R. Anderson

Second Application for Compensation for SAK Management Services, LLC, Other Professional,
Fee:$15387.50, Expenses:$1242.70. filed by Brian R. Anderson **Amended by Docket Entry:480**

Amended/Amendment to Motion/Application filed by Brian R. Anderson on behalf of SAK Management
Services, LLC (related document no.474 Application for Compensation)

Sixth Application for Compensation for Jason L. Hendren, Trustee's Attorney, Fee:$4652.00,
Expenses:$366.10. filed by Jason L. Hendren



The hearing will involve the following parties:

Judge Joseph N. Callaway
Brian Anderson
Jason Hendren
Paul Fanning
Marjorie Lynch/Kirstin Gardner

To join the conference call, please dial 1−888−273−3658, and enter the access code 3113071 # . If asked,
please do not join the conference call as the host, instead, press the # key and wait for the conference to
begin. The AT & T operator will ask you to state your name when the conference is about to begin.

DATED: March 31, 2020

                                                           Stephanie J. Butler
                                                           Clerk of Court
